Citation Nr: 0415353	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  97-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a January 12, 1967 rating decision which denied 
entitlement to service connection for a low back disorder was 
clearly and unmistakably erroneous.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which declined to reopen a claim of 
entitlement to service connection for a low back disorder on 
the basis of new and material evidence, initially denied in a 
January 1967 rating decision.  In a related action, the RO 
also found that no clear and unmistakable error had been 
committed in that June 1967 rating decision.  The veteran 
filed timely appeals to those denials.  

In December 1999, the Board issued a decision affirming the 
RO's denial of the motion for CUE in its January 1967 rating 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In its 
December 1999 decision, the Board also determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a low back 
disorder, reopened that claim, and remanded the issue of 
service connection for a low back disorder to the RO for 
additional development, to include affording the veteran a VA 
orthopedic examination and procuring a medical opinion, which 
have since been accomplished.  As will be explained in more 
detail below, in July 2001, the Court issued an order 
vacating the issue of CUE in the January 1967 rating 
decision, and remanded this issue to the Board.  At 
approximately the same time, the RO issued a supplemental 
statement of the case (SSOC) denying the veteran's claim for 
service connection for a low back disorder, and certified 
this issue back to the Board.  As such, both issues are 
presently before the Board.



FINDINGS OF FACT

1.  In a rating decision dated January 12, 1967, the RO 
denied the veteran's claim for service connection for a low 
back disorder on the basis that the veteran's spondylolysis 
was a pre-existing constitutional or developmental 
abnormality for which service connection could not be granted 
under the law, and the back strain for which he was treated 
in service was acute and transitory, with no evidence of any 
such disability at the time of service discharge or for 
several years thereafter.

2.  The facts as they were known at the time of the RO's 
decision of January 12, 1967 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's decision of January 12, 1967 were correctly 
applied and it has not been shown otherwise.

4.  The medical evidence which supports a finding of an 
etiological link between the veteran's low back disorder and 
his military service and that which refutes such a finding is 
in relative equipoise.


CONCLUSIONS OF LAW

1.  The rating decision of January 12, 1967 wherein the RO 
denied service connection for a low back disorder did not 
contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2003).

2.  With the resolution of all reasonable doubt in the 
veteran's favor, the veteran's low back disorder, to include 
myofibrositis, Grade I spondylolisthesis, a degenerative 
bulging disc at L5-S1, and spondylolysis, is determined to be 
due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Evidence Motion

The Board observes that that part of the Board's December 
1999 decision which determined that there was no CUE in the 
RO's January 1967 decision denying service connection for a 
low back disorder was vacated and remanded by the Court in an 
order dated in July 2001, following the filing of a Motion 
for Partial Remand and to Stay Proceedings by the appellee in 
April 2001 and the appellant's Response to Appellee's Motion 
for Remand in June 2001, in which the appellant joined the 
Secretary in the Motion for Remand.  This motion was filed, 
and subsequently granted, in order to ensure compliance with 
a decision from the Federal Circuit Court of Appeals.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of 
the change in the law brought about by a new law, called the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case was determined to be required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The legislation eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative, and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellee cited to this case in 
determining that a remand was required for VCAA compliance, 
and the Court relied upon this case in issuing its July 2001 
order.  Subsequently, however, in Livesay v. Principi, 15 
Vet. App. 165 (en banc) (2001), the Court held that the VCAA 
was not applicable to motions alleging CUE in decisions of 
the Board.  Accordingly, the Board finds that the VCAA is not 
applicable to the veteran's motion as a matter of law, and 
that re-adjudication of the veteran's motion is appropriate 
without further action regarding the VCAA.   

The veteran has theorized that he suffers from a low back 
disability that began when he injured himself in a parachute 
accident in service.  He has maintained that the RO committed 
significant errors in its January 1967 rating decision 
denying service connection for a back disorder.  He has urged 
that the RO erroneously concluded that his condition 
preexisted service and was not aggravated by service.  He 
asserts that had these errors not been made, his claim would 
not have been denied.  Further, he maintains that he has 
submitted additional significant evidence that substantially 
supports his claim.  

A review of the procedural history of this claim is relevant.  
The veteran filed his original claim for entitlement to 
service connection for a back injury in September 1966.  That 
claim was denied by a rating decision dated in January 1967 
based on a finding that, while the veteran was treated for 
acute low back strain in service, no chronic disability was 
shown thereafter.  He was noted to have a congenital defect 
which was not permanently aggravated by service.  Further, 
the rating decision indicated that the veteran injured his 
back following service, while he was working for a steel 
corporation in 1966.  Evidence consisted of service medical 
records, reports of VA orthopedic and neurological 
examinations dated in December 1966, and private medical 
records from St. Vincent Memorial Hospital and Basilius 
Zaricznyj, M.D., dated in 1966, relating to the March and/or 
April 1966 back injury.  The RO concluded that, inasmuch as 
the veteran's condition, spondylolysis of L5-S1, preexisted 
service, the condition was congenital and did not undergo 
aggravation in service.  It was noted that the injury 
sustained subsequent to service was unrelated to service.  
The veteran was notified of that decision by letter dated in 
January 1967 and of his appellate rights at that time, but 
did not seek appellate review.  

Instead, the veteran attempted to reopen his claim in March 
1996, and thereafter asserted that the January 1967 rating 
decision contained clear and unmistakable error in October 
1997.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

Based on the regulations extant at the time of the January 
1967 rating determination, in order to establish service 
connection for a disability, the evidence must demonstrate 
the presence of such disability and that it resulted from 
disease or injury incurred in service.  38 U.S.C. §  331 
(1964); 38 C.F.R. § 3.303 (1967).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  38 
C.F.R. § 3.304(b)(1) & (2) (1967); See 38 U.S.C. § 332 
(1964).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increased in disability during such 
service, unless there is a specific finding that the 
increased in disability is due to the natural progress of the 
disease.  The specific finding requirement that an increase 
in disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increased in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions 
and hardships of service.  38 C.F.R. § 3.306(a) & (c) (1967); 
See 38 U.S.C. § 353 (1964).

The law also provided, in pertinent part, that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency were not disease 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1967).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

It is argued that at the time of the January 1967 RO 
decision, the evidence of record supported a grant of service 
connection.  In support of this argument references are made 
to the service medical records showing treatment for back 
strain.  The veteran has urged that the back has been 
symptomatic since a parachute incident in September 1960.  
Service medical records show approximately four visits for 
back trouble over the first three years of service.  In 
February 1963, the veteran was treated for acute low back 
strain incurred while he was pulling fellow service men 
across a creek.  A week's convalescence was recommended.  
Follow-up X-rays showed lumbar area spondylolysis.  The final 
diagnosis was acute low back strain.  There was no indication 
of an abnormality of the back on separation physical 
examination.  

Post-service private medical records from Dr. Zaricznyj and 
St. Vincent Memorial Hospital indicate that the veteran 
injured his back in March and or April 1966 while moving 
something heavy at work.  X-rays showed spondylosis at L5, 
lumbar scoliosis and a possible defect of the pars 
interarticularis of L5.  The final diagnosis from St. 
Vincent's was acute myofibrositis of the supra and 
infraspinatus muscles.  When seen again at St. Vincent's in 
May 1966, he was given a diagnosis of spondylolisthesis of 
L5.  

VA orthopedic examination of the veteran in December 1966 
showed spondylolisthesis of L5-S1, from record, with 
recurrent low back pain.  X-rays showed no evidence of 
spondylolisthesis and there were questionable defects in the 
pars interarticularis suggesting a spondylosis.  Neurological 
examination resulted in a diagnosis of radiculitis, mild, 
left secondary to congenital spinal abnormality.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  There has 
been no assertion that the correct facts as they were known 
at the time of the January 1967 RO decision were not before 
the adjudicator.  It is clear that the service medical 
records were before the adjudicator.  That evidence contains 
medical findings which could reasonably support a denial of 
service connection.  Rather, the disagreement is with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied.  Since the former error is not of the sort 
that is undebatable, but rather is an argument with respect 
to how the facts were weighed or evaluated, it is not ipso 
facto, clear and unmistakable.  Fugo, supra.  

Regarding the latter assignment of error, the Board notes 
that the RO did find that the veteran's condition, inasmuch 
as it involved what was described by medical professionals at 
the time as a congenital defect spondylosis, preexisted 
service.  The RO went further and specifically found that the 
condition was not aggravated by service.  This conclusion was 
reasonable on the facts shown, and the law was not 
misapplied.  Further, the RO also concluded that there was no 
evidence that the veteran injured his back in a September 
1960 parachute incident and further, that no chronic 
residuals of the later diagnosed in-service strain were 
present.  The RO found that the then-current back condition 
was caused by intercurrent injury.  Thus, a reasonable 
rationale existed to deny the veteran's claim aside from the 
aggravation theory.  Given the alternative theories presented 
in the rating decision, it appears that the RO considered all 
potential theories of entitlement under applicable law.  The 
mere fact that the RO did find that at least one of the 
diagnosed back disorders preexisted service and was not 
aggravated by service does not compel a conclusion that the 
RO failed to consider appropriate statutory or regulatory 
provisions.  Thus, the Board concludes that there was no 
clear and unmistakable error with respect to application of 
statutory or regulatory provisions.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the heavier burden, and, therefore, the 
January 12, 1967, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400.

II.  Service Connection Claim

In reviewing the veteran's claims file, it does not appear 
that VA has fully complied with the new duties required under 
the VCAA as to the veteran's claim for service connection for 
a low back disorder, to particularly include the enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Quartuccio, 16 Vet. App. at 187.  
However, in light of the Board's instant decision as to this 
claim, which constitutes a full grant of the benefit sought 
by the veteran on appeal, the Board finds that a remand to 
the RO for such compliance is not needed, as the veteran 
could derive no potential benefit from any additional 
development or notice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Furthermore, regulations provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural  
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2003).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2003).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the lengthy medical record in his case, 
in October 2002 the Board determined that an independent 
medical expert opinion was needed in order to reconcile the 
conflicting medical facts and opinions regarding the 
veteran's claim for service connection for a low back 
disorder.  In its request, the Board noted that the veteran's 
service medical records showed approximately four visits for 
back trouble over the first three years of service.  He 
complained of back trouble in April 1960 and on three 
occasions in December 1962.  In December 1962, the diagnosis 
was lumbosacral strain.  In February 1963, the veteran was 
treated for acute low back strain incurred while he was 
pulling fellow service men across a creek.  He reportedly 
heard a pop in his back and then could not walk secondary to 
back pain.  A week's convalescence was recommended.  Follow-
up X-rays in March 1963 showed lumbar area spondylolysis.  
The final diagnosis was acute low back strain.  There was no 
indication of an abnormality of the back on separation 
physical examination.

Post-service private medical records indicated that the 
veteran injured his back in March and or April 1966 while 
moving something heavy at work.  X-rays showed spondylosis at 
L5, lumbar scoliosis and a possible defect of the pars 
interarticularis of L5.  The final diagnosis from St. 
Vincent's was acute myofibrositis of the supra and 
infraspinatus muscles.  When seen again at St. Vincent's in 
May 1966, he was diagnosed as having spondylolisthesis of L5.  
A statement from Sterling G. Parker, M.D., dated in September 
1966, indicates that the veteran's pain flare ups were 
attributable to lumbosacral strain but that the basic problem 
was, "the developmental deformity of spondylolisthesis."

VA orthopedic examination of the veteran in December 1966 
showed spondylolisthesis of L5-S1, from record, with 
recurrent low back pain.  X-rays showed no evidence of 
spondylolisthesis and there were questionable defects in the 
pars interarticularis suggesting a spondylosis.  Neurological 
examination resulted in a diagnosis of radiculitis, mild, 
left secondary to congenital spinal abnormality.

The Board also noted that there were several recent medical 
opinions of record which indicated, respectively, that the 
veteran's spondylolisthesis was a congenital defect that was 
present at entrance to service and clearly worsened as a 
result of the injury in service; that the 'pop' noise the 
veteran reportedly heard in his back in service could have 
been when the veteran's L5 gave way allowing the L5 to slide 
forward on S1 and that the veteran's subsequent back problems 
were aggravation of the problems first noted in service; that 
the veteran was "disabled from doing his job from time of 
the initial injury on February 17, 1993, thru April 30, 
1993"; and that the veteran had spondylolisthesis in 
service, which could be either a congenital defect or due to 
trauma, but that the veteran's continued back pain and 
disability were as likely as not the result of trauma from 
parachuting and or combat maneuvers during service.

In January 2000, a VA examiner found that there was evidence 
that the veteran had a congenital developmental anomaly of 
the lumbosacral spine, spondylosis of L5-S1 in service that 
healed and predisposed the veteran's back to injury due to 
the congenital anomaly, but that the back conditions treated 
in service did not aggravate or worsen the congenital 
condition noting the references in the record to numerous 
post service injuries; he found that the current back 
problems were more likely than not due to the subsequent 
work-related injuries post-service as well as the slightly 
abnormal gait due to leg length discrepancy from a near-
amputation injury to the right leg.

In its IME request, the Board informed the examiner that, for 
compensation purposes, VA distinguishes between diseases of 
congenital or developmental origin and developmental or 
congenital defects.  Service connection may be granted for 
diseases of congenital, developmental, or familial origin, 
but not for defects, unless such defect was subject to 
superimposed disease or injury during military service.  
Moreover, service connection is not awarded for disorders 
that had their onset due to a postservice injury or disease, 
which cannot be linked to service. 

The Board requested that the medical expert review the record 
and furnish an opinion with respect to the following:

	a.  List all current low back disorders of the veteran 
as shown by the record.

	b.  For each diagnosed disorder identified in response 
to (a) above, state a medical opinion as to the likely time 
of onset of the disability.

	c.  For each diagnosed disorder identified in response 
to (a) above, state a medical opinion as to whether any of 
the diagnosed disorders is a congenital or developmental 
defect, or a congenital or developmental disease. 

	d.  For each diagnosed disorder that is determined not 
to be a congenital or developmental defect, state a medical 
opinion as to whether it is etiologically related to the 
veteran's military service.  

	e.  For each diagnosed disorder that is determined not 
to be a congenital or developmental defect that was found to 
preexist service, state a medical opinion as to whether it is 
at least as likely as not that the diagnosed disorder 
increased in severity in (or was aggravated by) service, and, 
if so, whether such increase in severity (aggravation) was 
beyond the natural progress of the disease.

	f.  For each diagnosed disorder that is determined to be 
a congenital or developmental defect, the examiner should 
indicate whether the evidence shows that the veteran 
sustained a superimposed back injury in service that resulted 
in disability apart from the congenital/developmental defect.  

The examiner was also asked to reconcile, if possible, the 
December 1966 and January 2000 VA examiners' opinions and 
those offered by private physicians in the record, including 
Drs. Zaricznyj, Parker, Brewer, Asali, Haines, Collodi, and 
Jones.  

In a response received by the Board in January 2004, a 
specialist in physical medicine and rehabilitation provided 
an expert medical opinion.  At that time, he noted that he 
had reviewed the veteran's medical records in formulating his 
opinion.

In response to the question regarding the presence of current 
back disorders, the expert stated that the veteran had five 
such disorders, including:  chronic back pain, caused by a 
combination of myofibrositis, spondylolisthesis and 
degenerative bulging disc; spondylolisthesis, Grade I; 
decreased lumbar motion; degenerative scoliosis; and a 
bulging lumbar L5-S1 degenerative disc.

The medical expert also stated that while none of these 
disorders was a developmental disease, spondylolysis was a 
defect in the pars interarticularis.  He indicated that 
spondylolisthesis was a slip of one vertebra forward relative 
to another, that it could be congenital, isthmic, or 
traumatic in origin.  He stated that, based upon the record, 
it was impossible to tell which was the cause in the 
veteran's case.  However, he noted that there was a mechanism 
for the isthmic type if the veteran did repetitive parachute 
jumping in the military and was still in his late teens or 
early 20s in age.  He noted that there was clearly an injury 
to his back that occurred in the military requiring 
hospitalization.  He thus opined that it was reasonable to 
think that a trauma occurred there that could have caused a 
pars fracture (spondylolysis) that was not present as a 
congenital defect.  He then opined that "based on this 
presented information, my medical opinion is that while most 
commonly, a spondylolysis is a congenital defect, it is not 
impossible for it to be caused traumatically by a single 
trauma.  The trauma would have to be extremely severe though 
to cause a spine fracture.  I just do not know anything about 
the severity of the trauma this patient experienced in the 
military from his [parachuting] jumps and thus if it is 
forceful enough to cause a traumatic spondylolysis."

The medical expert opined that the veteran's bulging disc 
could have been caused at any time from 1960 to 1985, as 
there were no CT (computed tomography) scans or MRI (magnetic 
resonance imaging) scans available in the 1960s.  However, he 
opined that the veteran's chronic back pain (which the Board 
notes he earlier described as being due to a combination of 
myofibrositis, spondylolisthesis and degenerative bulging 
disc) had its origin in the veteran's military service.  He 
also opined that the veteran's chronic back pain did not pre-
exist service.

The expert continued that if even if one were to accept that 
the spondylolysis was a congenital defect, rather than 
traumatic in origin, the evidence in the record showed that 
the veteran sustained multiple superimposed back injuries in 
the service that resulted in disability apart from any 
congenital defect.  He noted that spondylolysis was most 
often found as an incidental finding in patients and most 
frequently was asymptomatic.  He stated that this was a key 
element in the veteran's case, since the fact that the 
spondylolysis became symptomatic in the veteran's case showed 
that it was due to a subsequent injury, and was not due 
solely to the congenital defect.  The expert observed that 
the veteran suffered multiple injuries in service and 
subsequent to service, but that the origins of his back pain 
started in the service in 1960-1963 based on the medical 
records.

In response to the request to reconcile the differing 
opinions of the medical specialists who had examined the 
veteran, the medical expert stated that, despite advances in 
medical science and spine care, there was still much that 
physicians did not know about the origins and successful 
treatment of spine pain and disability related to spinal 
pain.  He noted that it was impossible to state that everyone 
was correct, as the opinions differed.  He also stated that 
it was impossible to state that any one of them was 
completely wrong.  However, he offered that he was most 
aligned with the opinions of Drs. Jones and Collodi, who 
believed that the veteran's back disorder - regardless of its 
underlying cause - was worsened during service, and now 
caused disability.

Following a review of the evidence, the Board find that there 
is an approximate balance of evidence favoring and 
disfavoring the claimed medical connection between the 
veteran's current low back disorder and his instances of back 
pain in service.  The Board has also attributed significant 
weight to the January 2004 opinion by the independent medical 
expert, who attempted to evaluate, weight and reconcile the 
various differing, and even opposing, medical opinions of 
record, and concluded that the veteran's current back 
disorders were due to service.  The Board also has considered 
the expert's explanation that, due to the complex and largely 
unknown medical facts surrounding the origins and treatment 
of spine pain, any of the previous opinions could conceivably 
be correct.  Therefore, the Board finds that the evidence 
raises at least a reasonable doubt that the veteran's current 
low back disorder is etiologically related to his military 
service.  Resolving all such reasonable doubt in the 
veteran's favor, as the Board must, (see 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003)), the Board 
determines that service connection is warranted for the 
veteran's low back disorder.

As a final matter, the Board has considered which of the 
veteran's myriad back disorders are properly included as part 
of his service-connected low back disorder.  In this regard, 
the Board has again reviewed the recent opinion of the 
independent medical expert, who was asked to sort out which 
disorders the veteran currently had, which, if any, were 
congenital (and thus pre-service) in nature, and which, if 
any, of the pre-service disorders had been aggravated during 
service.  The Board observes that this expert stated clearly 
that the veteran's chronic back pain, which was caused by a 
combination of myofibrositis, spondylolisthesis and a 
degenerative bulging disc at L5-S1, was incurred in service.  
Thus, the Board finds that it is clearly appropriate to 
include these disorders in the veteran's service-connected 
disability.  The expert also stated that the veteran's 
spondylolysis, while most commonly a congenital defect, could 
also have been caused by inservice trauma in the veteran's 
case.  He indicated that it was impossible to state which was 
the case in the veteran's situation.  However, he opined that 
even if one were to accept that the veteran's spondylolysis 
was congenital in nature, he sustained multiple superimposed 
back injuries apart from the spondylolysis (i.e., pars 
fracture) in service, which caused the previously 
asymptomatic pars fracture to become symptomatic.  Thus, the 
Board finds that whether one views the veteran's 
spondylolysis as having been incurred in service due to 
parachuting jump trauma, or having pre-existed service as a 
congenital defect which was then aggravated by service, 
service connection for this disability is warranted in either 
case.  Therefore, the Board finds that the most appropriate 
phrasing of the veteran's service-connected disability is a 
low back disorder, to include myofibrositis, Grade I 
spondylolisthesis, a degenerative bulging disc at L5-S1, and 
spondylolysis.













ORDER

The claim that there was clear and unmistakable error in a 
January 12, 1967, rating decision denying service connection 
for a low back disorder is denied.

Service connection for a low back disorder, to include 
myofibrositis, Grade I spondylolisthesis, a degenerative 
bulging disc at L5-S1, and spondylolysis, is granted.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



